DETAILED ACTION
1.	The Application filed August 11, 2021 has been acknowledged.  
	Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over OGAWA et al (US 2017/0115172 A1).  
Figure 1] comprising: a processor; and a memory accessed by the processor [abstract and para. 0028], 5the processor performs: a torque estimating (10) that calculates time series data of an estimated indicated torque, based on a crank angle having been extracted from an output of a crank angle sensor of an engine including a plurality of cylinders [para. 0041 and Figure 7 illustrates the relationship between the indicated torque and the time series data]; an estimated indicated torque-related value extracting (10) that extracts an 10estimated indicated torque-related value [a state estimated value x(k) would have been equivalent to torque-related value], for each of the cylinders, from the time series data of the estimated indicated torque, for each of the cylinders [para. 0051-0052]; and average indicated torque correct value acquiring (10) that converts, for each of the cylinders, the estimated indicated torque-related value into an average 15indicated torque correct value having been calculated based on a cylinder internal state of the engine in correspondence to the estimated indicated torque-related value [Figure 5 and the related explanation in specification].
Regarding claim 2, as discussed in claim 1, OGAWA further teaches the torque of engine may be calculated based on a rotation speed of engine [para. 0095].
Regarding claim 3, as discussed in claim 1, Figures 7 and 8 illustrate the difference between the estimated torque amplitude and measured torque amplitude within a cycle of a rotation of crankshaft.
Regarding claim 4, see discussion in claim 3.
Regarding claims 5-8, as discussed in claim 1, especially see Figures 4-6 and related formula in the specification.
Regarding claims 9 and 10, see discussion in claims 1 and 2.
Regarding claim 11, see claim 1.
Regarding claim 12, see discussion in claim 1, specifically abstract and/or specification.
Regarding claims 13 and 14, see discussion in claim 1,
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
January 5, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        January 7, 2022